Citation Nr: 1123596	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-10 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral shin splints.

2.  Entitlement to an initial rating greater than 20 percent for a service-connected cervical spine disability.

3.  Entitlement to an initial compensable rating for service-connected scars. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1995 to January 1996, from February 2003 to November 2003, and from December 2005 to November 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in January 2011.  A transcript of the hearing has been associated with the claims file.

The  issue of entitlement to a compensable rating for the service-connected left upper extremity disability and the issue of entitlement to service connection for depression, to include as secondary to the service-connected cervical spine disability, appear to have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action (if needed)  

The issue of entitlement to an increased rating for a cervical spine disability and a scar are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In January 2011, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran of her desire to withdraw the appeal for a compensable rating for service-connected bilateral shin splints.

2.  The Veteran's neck disability more closely resembles the criteria for a 30 percent rating as evidence shows limited range of motion with severe pain and flare-ups which interfere with work and activities of daily living.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2010).

2.  The criteria for an initial evaluation of 30 percent for the service-connected cervical spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claim

An appeal consists of a timely filed Notice of Disagreement, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

The record reflects that the Veteran perfected an appeal of a January 2007 rating decision that granted service connection and a noncompensable rating for bilateral shin splints.  Thereafter, in January 2011, the Board received written notification from the Veteran of her desire to withdraw the appeal seeking an initial compensable rating.

The Board finds that this written statement qualifies as a valid withdrawal of the issue of entitlement to an initial compensable rating for service-connected bilateral shin splints.  See 38 C.F.R. § 20.202.  Accordingly, this claim will be dismissed.

II.  Increased Rating

The Veteran seeks an initial disability rating greater than 20 percent for her cervical spine disability.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's cervical spine disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243.  Under DC 5243, disorders of the spine may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (Formula for Incapacitating Episodes), whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a.

Under the General Formula, a 30 percent disability rating is warranted when forward flexion of the cervical spine is 15 degrees or less.  A 40 percent disability rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

A note after the General Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) explains that normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.

In addition, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R.        §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Under the Formula for Incapacitating Episodes, a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) states that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243.

The Veteran had a VA examination in January 2007.  She reported radiating pain throughout her neck, mid back, and left arm.  She wears a soft collar when needed.  She said she had not required physician prescribed bed rest in prior year.  She cannot lift more than 15 pounds or engage in overhead work.  She suffers flare-ups every other day and cannot do any physical activities during these times.

The physical examination revealed normal gait, flexion to 25 degrees, extension to 15 degrees, bilateral lateral flexion to 30 degrees, and rotation to 45 degrees bilaterally.  All movement was accompanied by pain but no DeLuca criteria, such as additional limitation due to pain, fatigue, weakness or lack of endurance on repetitive motion, were observed.  The examiner noted a well-healed scar on her anterior right neck.  The diagnosis was status post C5-6 anterior cervical diskectomy and fusion.

November 2007 and January 2008 VA outpatient treatment records indicate that the Veteran was not able to flex or extend her neck and that she guarded against turning her head.  Over the years, she has reported increasing pain, with two incidents in 2010 involving a trunk lid of a car hitting her on the back of the neck.  Her pain continues to radiate from her cervical spine and when severe, will radiate down both arms.

During her Board hearing, the Veteran stated that her cervical spine disability has worsened since her January 2007 VA examination.  She described her pain management with VA, including injections and physical therapy.  She said that she often has to weigh whether she should take her medication and stay home or skip the medication and go to work.  Her range of motion has decreased over the years and she is guarded with her movements.  She uses a soft collar, special pillows and a TENS unit to help with pain.  She cannot sleep unless she takes muscle relaxers.

Due to pain, she misses approximately two weeks of work per month.  She has become more down or depressed due to her inability to keep up with her kids.  On bad days she will have uncontrollable muscles spasm, numbness down the left arm, and headaches with pain shooting down to the mid-back.  A bad day rates over a 10 on a scale from 1 to 10, with 10 being the worst pain.  She cannot work on bad days or has to return home.  On good days, she is able to stay at work.  She will have 5 to 10 bad days per month depending on various factors.

Based upon the evidence of record at this time, the Board finds that an initial rating of 30 percent is warranted for the cervical spine disability.  In granting the 30 percent, the Board has considered the DeLuca criteria and taken into consideration the Veteran's pain and additional limitation of motion described by her and the VA outpatient treatment records.  Thus, while treatment records do not specifically show that her limitation of flexion is 15 degrees or less or that she has favorable ankylosis of the cervical spine, the Board finds that the overall disability picture warrants a 30 percent rating.

A rating in excess of 30 percent is not warranted at this time as the entire disability picture, including consideration of the DeLuca criteria, does not show the equivalent of unfavorable ankylosis of the entire cervical spine.  The evidence also fails to show that she has required four or more weeks of bed rest prescribed by a physician for her disability.  However, because the Veteran has indicated that her condition has worsened since January 2007, the Board is remanding this matter for a new VA examination.  Therefore, it is possible that a staged rating in excess of 30 percent could be assigned under the Fenderson criteria.  Extraschedular ratings are addressed in the remand below.

In sum, the preponderance of the evidence supports the assignment of an initial 30 percent rating for the cervical spine disability.  To this extent the appeal is granted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided in December 2006, before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  The Veteran was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  She was afforded a VA medical examination in January 2007.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal seeking a compensable rating for service-connected bilateral shin splints is dismissed.

An initial 30 percent rating for the service-connected cervical spine disability is granted.


REMAND

The Veteran seeks an increased rating for her service-connected cervical spine disability and an initial compensable rating for her service-connected scar.  During her testimony before the Board, she indicated that her conditions have worsened since her January 2007 VA examination.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that her service-connected disability has worsened since she was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current nature and severity of her service-connected cervical spine disability and scar.

On remand, the RO should discuss whether the Veteran is entitled to an extraschedular rating for either disability for any time during the pendency of her claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected cervical spine disability.  The examiner must be provided with a copy of this Remand and the claims file for review and he or she must indicate review of these items in the examination report.

The examiner is asked to conduct all necessary testing, to include range of motion testing, and to indicate the current severity of the Veteran's cervical spine disability.  The examiner should address whether she suffers any favorable or unfavorable ankylosis of the cervical spine and determine whether there is additional loss of function due to pain on use or during flare-ups (if any), and, if feasible, express the additional impairment of function in terms of additional degree of limitation of motion.  If this is not possible, the examiner should so state.  The examiner is asked to indicate whether the Veteran has been prescribed bed rest by a treating physician, and if so, the number of weeks in the past 12 months that bed rest has been prescribed.

Finally, the examiner is asked to address the impact of the disability on the Veteran's employment, to include whether the condition prevents her from obtaining and maintaining substantially gainful employment.

3.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected scar.  The examiner must be provided with a copy of this Remand and the claims file for review and he or she must indicate review of these items in the examination report.

The examiner is asked to describe all symptomatology of the scar, to include whether the scar is stable, deep or superficial, or painful.  The examiner should also indicate the percentage of the area affected and the percentage of the body affected by the scar.

4.  Then readjudicate the claims, to include consideration of extraschedular ratings and the possibility of "staged" ratings, if indicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue an appropriate SSOC and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


